Exhibit 10.2

[g257971kci001.jpg]

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is by and between Vyyo Inc., a
Delaware corporation (the “Company”), and Tashia L. Rivard (“Rivard”).

 

                In connection with Rivard’s employment with the Company, the
Company and Rivard desire to enter into this Agreement according to the terms
and conditions set forth below.

 

                NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.             Employment Duties.

 

                                a.             General.  The Company hereby
agrees to employ Rivard, and Rivard hereby agrees to accept employment with the
Company, on the terms and conditions set forth below, which change shall be
effective as of September 1, 2007 (the “Effective Date”).

 

                                b.             Company’s Duties.  The Company
shall allow Rivard to, and Rivard shall, perform responsibilities normally
incident to her position of General Counsel, commensurate with her background,
education, experience and professional standing.  The Company shall provide
Rivard with such office equipment, supplies, customary services and cooperation
suitable for the performance of her duties.

 

                                c.             Rivard’s Duties.  Rivard shall
devote such time as necessary to fully perform her services as General Counsel
and shall report directly to the Company’s Chief Executive Officer. The parties
acknowledge that Rivard will perform her duties from the Company’s facility in
Norcross, Georgia, and shall be required to travel to the Company’s other
facilities and other locations as the Company’s business dictates.

 

2.             Term.  The initial term of this Agreement is two years (the
“Initial Term”).  Thereafter, this Agreement may be renewed by Rivard and the
Company on such terms as the parties may agree to in writing.  Absent written
notice of termination of this Agreement given by one party to the other party
not less than 30 days prior to the end of the Initial Term or any Renewal Term
(as defined below), this Agreement will be automatically renewed for a one-year
extension (each such extension a “Renewal Term” and the Initial Term together
with any and all Renewal Terms, the “Term”).  Notwithstanding the foregoing,
this Agreement is subject to earlier termination as provided herein.

 

3.             Compensation.  Rivard shall be compensated as follows:

 

                                a.             Salary.  Rivard shall receive an
annual salary of Two Hundred Twenty Thousand Dollars ($220,000).  The Company
agrees to review the salary on or before December 31, 2008, and thereafter at
the end of each calendar year during the Term based upon Rivard’s

 

--------------------------------------------------------------------------------


 

services and the financial results of the Company, and to make such changes as
may be determined appropriate in the sole discretion of the Company’s
Compensation Committee or Board of Directors.  Rivard’s annual salary shall be
payable on a semi-monthly basis, in accordance with the Company’s usual payroll
practices.

 

                                b.             Bonus Compensation.  During each
calendar year in the Initial Term, Rivard may become eligible to participate in
the Company’s bonus programs based on performance objectives to be agreed to by
Rivard and the Company’s Chief Executive Officer.  Any bonus earned by Rivard in
a particular calendar year will be paid by the Company in the manner and time
period agreed to by the parties.  The bonus shall be prorated should Rivard’s
employment terminate prior to a full calendar year.

 

                                c.             Paid Time-Off.  Rivard shall
accrue paid time-off in accordance with the terms of the Company’s paid time-off
policy.  Rivard shall be compensated at her usual rate of base compensation
during any such paid time-off.  Rivard shall be entitled to paid holidays as
generally given by the Company and shall receive sick leave or disability leave
in accordance with the terms of the Company’s standard sick leave or disability
leave policy.

 

                                d.             Benefits.  Rivard shall be
entitled to participate in any group plans or programs maintained by the Company
for any employees relating to group health, disability, life insurance and other
related benefits as in effect from time to time subject to the terms and
conditions of such plans. Rivard shall also be entitled to director and officer
insurance in such amounts and coverage and such indemnification provisions as
are afforded other officers and directors of the Company.  The foregoing
benefits shall be paid by the Company.

 

                                e.             Expenses.  The Company shall
reimburse Rivard for her normal and reasonable expenses incurred for travel,
entertainment and similar items in promoting and carrying out the Company’s
business in accordance with the Company’s general policy as adopted from time to
time.  In addition, Rivard shall be reimbursed for the reasonable costs
associated with cellular telephone usage and shall be entitled to reimbursement
for such reasonable continuing professional education, memberships and
certifications as are deemed normal and appropriate for executive officers as
determined by the Company.  As a condition of payment or reimbursement, Rivard
agrees to provide the Company with copies of all available invoices and
receipts, and otherwise account to the Company in sufficient detail to allow the
Company to claim an income tax deduction for such paid item, if such item is
deductible.  Reimbursements shall be made on a monthly or more frequent basis in
accordance with the Company’s reimbursement policies then in effect.

 

                4.             Confidentiality and Competitive Activities. 
Rivard agrees to execute the Company’s current form of  employee proprietary
information and inventions agreement, which will include provisions related to
confidentiality of Company information, assignment of inventions,
non-competition and non-solicitation of customers and employees.

 

5.             Termination.

 

                                a.             Termination without Cause;
Voluntary Termination.  The Company may terminate this Agreement and Rivard’s
employment hereunder without Cause (as defined below) and with or without prior
review or warning by providing 60 days prior written notice to Rivard.  Rivard
may voluntarily terminate her employment at any time upon 60 days’ prior written
notice to the Company.

 

 

2

--------------------------------------------------------------------------------


 

 

                                b.             Termination for Cause.  The
Company may immediately terminate Rivard’s employment at any time for Cause. 
Termination for Cause shall be effective from the receipt of written notice
thereof to Rivard specifying the grounds for termination.  “Cause” shall be
deemed to include:  (i) Rivard’s willful misconduct, or failure to perform, her
material duties provided that Rivard is given written notice setting forth with
reasonable specificity such misconduct or failure and Rivard fails to correct
such behavior within 30 days following receipt of notice; (ii) Rivard’s
conviction of a felony offense or conviction for any unlawful act which would be
materially detrimental to the Company’s reputation, or a material act of
dishonesty, moral turpitude, fraud, embezzlement, misappropriation or financial
dishonesty against the Company; or (iii) Rivard’s breach of any material
provision of this Agreement, including her obligations under Section 8(a), or
breach of her employee proprietary information agreement. The Company’s exercise
of its rights to terminate with Cause shall be without prejudice to any other
remedies it may be entitled at law, in equity or under this Agreement.

 

                                c.             Termination Upon Death or
Disability.  This Agreement shall automatically terminate upon Rivard’s death. 
In addition, if any disability or incapacity of Rivard to perform her duties as
the result of any injury, sickness, or physical, mental or emotional condition
continues for a period of 30 days (excluding any accrued paid time-off) out of
any 120 calendar day period, the Company may terminate Rivard’s employment upon
written notice.  Payment of salary to Rivard during any sick leave shall only be
to the extent that Rivard has accrued paid time-off.

 

                6.             Severance Payment Upon Termination of
Employment.  The severance payment set forth below shall be in addition to any
amounts owed to Rivard as earned but unpaid wages through the date of
termination and accrued but unused vacation through the date of termination.

 

a.             Termination Without Cause.  If the Company terminates this
Agreement without Cause prior to the end of the Initial Term, the Company shall
pay Rivard a severance payment equal to six months of her annual salary (without
bonus), payable over such period in accordance with the Company’s usual payroll
practices.  For the avoidance of doubt, the six months of severance provided for
in this Section 6(a) shall include the 60 days of notice required by Section
5(a) regarding termination without Cause.

 

b.             Execution of Release.  Rivard agrees that Rivard’s right to
receive any severance payment is conditioned on the prior execution by Rivard of
a binding general release (in such form as the Company may determine) of any and
all claims against the Company and any affiliates, and their respective
officers, directors, employees or other agents.

 

7.             Compensation Upon a Change of Control.

 

a.             Change of Control Termination.  Upon a Change of Control
Termination (as defined below), Rivard shall be entitled to the following
compensation:

 

3

--------------------------------------------------------------------------------


 

                                                                               
(i)            Cash Payment.  In lieu of any severance payment described above
in Section 6, payment in cash of an amount equal to the sum of one times
Rivard’s then current annual salary as in effect for the calendar year in which
the Change of Control Termination occurs, payable in accordance with the
Company’s usual payroll practices.

 

                                                                               
(ii)           Stock Options.  Any stock options granted to Rivard that are
outstanding immediately prior to but are not vested as of the date of the Change
of Control Termination shall become 100% vested as of the date of the Change of
Control Termination.

 

                                                                               
(iii)          Benefits.  For a period of one year following Rivard’s date of
termination, the continuation of the same or comparable life, health,
disability, vision, hospitalization, dental and other insurance coverage as
Rivard was receiving immediately prior to the Change of Control.

 

b.             Offer of Employment with Successor.  If upon a Change of Control
Rivard is offered employment by the Company’s successor with responsibilities
substantially similar to that contemplated by this Agreement and Rivard does not
accept such offer, 33.3% of the stock options granted to Rivard that are
outstanding immediately prior to but are not vested as of the date of the Change
of Control shall become vested as of the date of the Change of Control.

 

c.             Employment with Successor.  If upon a Change of Control Rivard
accepts employment with the Company’s successor with responsibilities
substantially similar to that contemplated by this Agreement, 33.3% of the stock
options granted to Rivard that are outstanding immediately prior to but are not
vested as of the date of the Change of Control shall become vested as of the
date of the Change of Control. If Rivard terminates her employment for Good
Reason (as defined below) with the Company’s successor on or after the 6-month
anniversary of commencement of such employment, all remaining stock options
granted to Rivard that are outstanding immediately prior to but are not vested
as of the date of her termination for Good Reason shall become vested as of the
date of such termination.

 

d.             For the purposes of this Section, “Change of Control” means the
occurrence of any of the following events:

 

(i)            any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the “beneficial owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more of the then outstanding shares of the
Company’s common stock or the total voting power represented by the Company’s
then outstanding voting securities (other than pursuant to a Business
Combination which is covered by clause (iii) below);

 

(ii)           the consummation of the sale or other disposition (including in
whole or in part through licensing arrangement(s)) of all or substantially all
of the Company’s assets, other than sales, other dispositions or licenses of
assets made to a parent or a wholly-owned subsidiary of the Company, or an
entity under common control with the Company;

 

4

--------------------------------------------------------------------------------


 

(iii)          the consummation of a reorganization, merger, statutory share
exchange or consolidation or similar transaction involving the Company or the
acquisition of assets or stock of another entity by the Company or any of its
subsidiaries, or a series of related such transactions (each, a “Business
Combination”), in each case unless following such Business Combination (A) the
voting securities of the Company outstanding immediately prior thereto continue
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any entity (a “Parent”) that, as a result
of such transaction, owns the Company or the surviving entity or all or
substantially all of the Company’s or surviving entity’s assets directly or
through one or more subsidiaries) at least 50% of the total voting power
represented by the Company’s voting securities or such surviving entity or
Parent outstanding immediately after such Business Combination; and (B) no
person (excluding any entity resulting from such Business Combination or a
Parent or any employee benefit plan (or related trust) of the Company or such
entity resulting from such Business Combination or Parent) beneficially owns,
directly or indirectly, 50% or more of, respectively, the then-outstanding
shares of common stock of the entity resulting from such Business Combination or
the total voting power of the then-outstanding voting securities of such entity,
except to the extent that the ownership in excess of 50% existed prior to the
Business Combination; or

 

(iv)          approval by the Company’s stockholders of a complete liquidation
or dissolution of the Company other than in the context of a transaction or
series of related transactions that would not constitute a Change of Control
under clause (iii) above.

 

e.             For the purposes of this Section, a “Change of Control
Termination” shall mean a termination of employment within one year following a
Change of Control where the Company or a party effecting a Change of Control of
the Company terminates Rivard’s employment without Cause, other than as the
result of Rivard’s death or disability.

 

f.              For the purposes of this Section, “Good Reason” shall exist if
Rivard terminates her employment within 60 days of the occurrence of any of the
following:  (i) a material adverse change in her position or title; or (ii) a
reduction in her base salary from that provided in this Agreement unless the
reduction affects all employees generally.

 

8.             Corporate Opportunities.

 

                                a.             Duty to Notify.  In the event
that during the Term Rivard shall become aware of any material and significant
business opportunity directly related to any of the Company’s significant
businesses, Rivard shall promptly notify the Company’s Board of Directors of
such opportunity.  Rivard shall not appropriate for herself or for any other
person other than the Company, or any affiliate of the Company, any such
opportunity unless, as to any particular opportunity, the Board of Directors
fails to take appropriate action within 90 days.  Rivard’s duty to notify the
Company and to refrain from appropriating all such opportunities for 90 days
shall neither be limited by, nor shall such duty limit, the application of the
general law of Georgia relating to the fiduciary duties of an agent or employee.

 

5

--------------------------------------------------------------------------------


 

                                b.             Failure to Notify.  In the event
that Rivard fails to notify the Company of, or so appropriates, any such
opportunity without the express written consent of the Company, Rivard shall be
deemed to have violated the provisions of this Section notwithstanding (i) the
capacity in which Rivard shall have acquired such opportunity; or (ii) the
probable success in the Company’s hands of such opportunity.

 

9.             Miscellaneous.

 

                                a.             Entire Agreement.  This Agreement
constitutes the entire agreement and understanding between the parties with
respect to the subject matters herein, and supersedes and replaces any prior
agreements and understandings, whether oral or written between them with respect
to such matters.  The provisions of this Agreement may be waived, altered,
amended or repealed in whole or in part only upon the written consent of both
parties to this Agreement.

 

                                b.             No Implied Waivers.  The failure
of either party at any time to require performance by the other party of any
provision hereof shall not affect in any way the right to require such
performance at any time thereafter, nor shall the waiver by either party of a
breach of any provision hereof be taken or held to be a waiver of any subsequent
breach of the same provision or any other provision.

 

                                c.             Personal Services.  It is
understood that the services to be performed by Rivard hereunder are personal in
nature and the obligations to perform such services and the conditions and
covenants of this Agreement cannot be assigned by Rivard.  This Agreement shall
inure to the benefit of and bind the successors and assigns of the Company.

 

                                d.             Severability.  If for any reason
any provision of this Agreement shall be determined to be invalid or
inoperative, the validity and effect of the other provisions hereof shall not be
affected thereby.

 

                                e.             Applicable Law.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
Georgia without regard to conflict of law principles.

 

                                f.              Notices.  All notices, requests,
demands, instructions or other communications required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been duly
given upon delivery, if delivered personally, or if given by prepaid telegram,
or mailed first-class, postage prepaid, registered or certified mail, return
receipt requested, shall be deemed to have been given 72 hours after such
delivery, if addressed to the other party at the addresses as set forth on the
signature page below.  Either party hereto may change the address to which such
communications are to be directed by giving written notice to the other party
hereto of such change in the manner above provided.

 

 

 

 

 

 

{remainder of page intentionally left blank}

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

VYYO INC.

TASHIA RIVARD

 

188 Inverness Drive West, Suite 140

6625 The Corners Parkway, Suite 100

 

Englewood, Colorado 80112

Norcross, Georgia 30092

 

 

 

 

 

 

 

By:

/s/ Wayne H. Davis

 

/s/ Tashia L. Rivard

 

 

Wayne H. Davis, Chief Executive Officer

(Signature)

 

 

 

 

 

 

 

Date: November 8, 2007

Date: November 8, 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

**SIGNATURE PAGE TO RIVARD EMPLOYMENT AGREEMENT**

 

7

--------------------------------------------------------------------------------